DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that application 15/194215 from which the current application is a CON of was itself a CIP of application 13/968,915 and the determination of priority is claim by claim. For more discussion see pgs 2-3 of non-final action of Application 15/194,215 dated 6/19/2017.

Applicant Admissions
[0119] recites “A variety of health status questionnaires are available and generally known to medical practitioners. Many of these questionnaires have been validated by direct or indirect means to show that patient responses to the questionnaires bear some relationship in describing a present disease state or medical condition.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “model execution engine” and “data-gathering step”, similarly various other numbers have been used twice see figs. 1a and 1c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 2 and 12 recite “dynamically generate a data interface for a first selected biological event predictive model based at least in part on parameters of the first selected model to collect a plurality of types of health status information, demographic information, and clinical information,”, however it doesn’t recite how the predictive model was selected. It’s unclear if the user is selecting this or is the computer selecting this in some way without that information its unclear what the metes and bounds of the claim are and the claims and those which depend from them are indefinite.

Claim 2 and 12 recite “dynamically generate a data interface for a first selected biological event predictive model based at least in part on parameters of the first selected model. . .” and “generate the first selected biological event predictive model using the identified potentially significant predictors of future health states.” This causes a lack of clarity because per the specification besides in [0008]’s brief mention without any description, the only support found for “dynamically generating” an interface was 

Claim 2 and 12 recite “identify potentially significant predictors of future health states at least one year in the future. . .” and “generate the first selected biological event predictive model using the identified potentially significant predictors of future health states.” which causes a lack of clarity. It appears applicants are identifying a future health state before model is actually generated, its unclear how this is accomplished appropriate clarification and/or correction is needed to clarify this element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites establishing a baseline/threshold, monitoring, comparing gathered data to a threshold and triggering based on readings within a threshold. 
The limitations of “generating” a data interface, “identifying” significant predictors and “generate” a model, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim element precludes the steps from practically being performed in the mind. For example, “generating”, “identifying” and “generating” with regards to using written or electronic instrumentalities.”), identifying important elements out of the data gathered based on their knowledge and manually determining a model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of “collecting” data is pre-solution activity of mere data gathering (Examiner notes that “dynamically generating” could also be interpreted as mere data gathering). Computing steps are recited at a high-level of generality (i.e., one or more computing devices in claim 2; a “computer-implemented” method is recited in claim 12) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The combination of features also fail to amount to significantly more than the abstract idea itself.  The claim is not patent eligible. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Jenkins (David Jenkins et al., US 20050080462) hereinafter Jenk or, in the alternative, under 35 U.S.C. 103 as obvious over Jen in view of Comanor (Comanor et al., US 5860917) hereinafter Com.
Regarding claim 2, an interpretation of Jenk discloses a system, comprising; 
one or more computing devices ([0019], [0020] and [0049]); 
a non-transitory memory medium that stores instructions that when executed by the one or more computing devices causes the system to perform operations ([0049]) comprising: 
dynamically generate a data interface for a first selected biological event predictive model based at least in part on parameters of the first selected model to collect a plurality of types of health status information, demographic information, and clinical information ([0017] “A method generally is provided 
collect the plurality of types of health status information, demographic information, and clinical information using the dynamically generated data interface ([0019]-[0020] “historical data comprising actual patient information of patients who previously received electrical stimulation treatment, and ii) the corresponding weight loss outcomes those patients to learn how to predict weight loss outcomes.”, [0066], Claim 10, 15); 
identify potentially significant predictors of future health states at least one year in the future based at least in part on information collected using the dynamically generated data interface ([0020] “In one particular embodiment, the preprocessing comprises reducing the quantity of the historical patient information and corresponding patient weight loss outcomes; reducing the number of variables contained in the historical patient information and corresponding patient weight loss outcomes using classification and regression trees;” (aka feature extraction), [0052] see also [0116]-[0119] and [0134]-[0137]); 


In the alternative an interpretation of Jenk may not explicitly disclose dynamically generate a data interface wherein the interface comprises a human-readable interface and/or a machine-readable interface. 
However, in the same field of endeavor (medical devices), Com teaches dynamically generate a data interface wherein the interface comprises a human-readable interface and/or a machine-readable interface (Col 5:20-67, Col 12:22-31; Com also recites gathering the plurality of types of data) for the purpose of gathering data related to the desired disorder/disease.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Com to include an user interface as recited by Com for input through a computer interface data related to the desired disease which can be used for the model (Col 5:20-67). Furthermore, it is merely combining the teachings of Jenk of gathering data related with disease/disorder the interface for gathering of data related to a disorder through the user interface recited in Com.


 Regarding claim 12, an interpretation of Jenk discloses computer-implemented method ([0049]), comprising: 

collecting health status information, demographic information, and clinical information using the dynamically generated data interface ([0019]-[0020] “historical data comprising actual patient information of patients who previously received electrical stimulation treatment, and ii) the corresponding weight loss outcomes those patients to learn how to predict weight loss outcomes.”, [0066], Claim 10, 15); 
identifying potentially significant predictors of health states with respect to a corresponding level of risk of hospitalization or a corresponding level of risk of mortality based at least in part on information collected using the dynamically generated data interface ([0020] “In one particular embodiment, the preprocessing comprises reducing the quantity of the historical patient information and corresponding patient weight loss outcomes; reducing the number of variables contained in the historical patient information and corresponding patient weight loss outcomes using classification and 
generating a first biological event predictive model using the identified potentially significant predictors of health states ([0020] including “transforming the values of the historical patient information and corresponding patient weight loss outcomes; applying a boosting algorithm to the extracted features; and generating the classification and regression tree model to predict a weight loss outcome from the boosted extracted features.”, claim 10).

In the alternative an interpretation of Jenk may not explicitly disclose dynamically generate a data interface wherein the interface comprises a human-readable interface and/or a machine-readable interface. 
However, in the same field of endeavor (medical devices), Com teaches dynamically generate a data interface wherein the interface comprises a human-readable interface and/or a machine-readable interface (Col 5:20-67, Col 12:22-31; Com also recites gathering the plurality of types of data) for the purpose of gathering data related to the desired disorder/disease.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Com to include an user interface as recited by Com for input through a computer interface data related to the desired disease which can be used for the model (Col 5:20-67). Furthermore, it is merely combining the teachings of Jenk of gathering data related with disease/disorder the interface for gathering of data related to a disorder through the user interface recited in Com.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10806404 or in teh alternative over ‘404 in view of Jenk. Claim 2 is rejected over claim 14 of ‘404. In the alternative over the computers and memory of Claim 1 in view of  Jenk, Jenk discloses the same elements as claim 14 of ‘404 without the additional elements of claim 2 of ‘404 (see the rejection above for citations). Combining the memory and computers of Jenk with the process as recited by Jenk to provide a prediction model for determining outcomes of an disease/intervention which will cut health costs ([0022]). This reasoning also applies to claim 12, the remaining claims are duplicates or broader versions of those recited in ‘404. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792